Case 2:19-cv-00070-wks Document 177-3 Filed 12/22/20 Page 1of1

From: Wright, Jannine M

To: Lawson, Jason A,

Ce: Murad, Jon; del Pozo, Branden
Subject: Re: Corrow?

Date: Wednesday, May L5, 2019 8:48:31 AM

 

Officer Corrow has been temporarily removed from his training responsibilities at the VPA
with recruits and at BPD until the we can see where all of the lawsuit issues will fall.

Please update Kronos accordingly.

Jan Wright
Deputy Chief of Police

On May 15, 2019, at 08:40, Lawson, Jason A. <ilitw sonar bpdviore> wrole:

It has come to my attention that Officer Corrow has been removed from his training
responsibilities as an instructor in Patrol Procedures and as an Field Training Officer.
Can you confirm this with the Supervisor Group please. This information is important
to us for staffing/overtime purposes as he has been scheduled to attend the VPA and
has been removed

from specific shifts in Kronos. If he is now on shift and no longer needed at the VPA or
elsewhere, Kronos needs to be updated and posted overtime reconsidered due to the
concerns we have around that cost.

Thanks,
214

Jason Lawson, Lieutenant
<image001 .gif>

Downtown District Commander
Burlington Police Department

1 North Avenue

Burlington, VT 05401
802.540.2214 (vm)
802.658.2700 (w)
802.316.0480 (m)

     

Please note that this communication and any response to it will be maintained as a
public record and may be subject to disclosure under the Vermont Public Records
Act.

BurlinetonSunnPrad 15715
